Citation Nr: 0842768	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-07 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for autoimmune thyroid 
disease or for thyroid symptoms and/or signs due to an 
undiagnosed illness under the provisions of 38 C.F.R. § 
3.317.

2.  Entitlement to service connection for a pancreatic 
disorder or for pancreatic symptoms and/or signs due to an 
undiagnosed illness under the provisions of 38 C.F.R. § 
3.317.

3.  Entitlement to service connection for a disability 
manifested by diarrhea or as due to an undiagnosed illness 
under the provisions of 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for a disability 
manifested by weight gain or loss, to include as due to an 
undiagnosed illness under the provisions of 38 C.F.R. § 
3.317. 

5.  Entitlement to service connection for a disability 
manifested by dehydration, to include as due to an 
undiagnosed illness under the provisions of 38 C.F.R. § 
3.317.
6.  Entitlement to service connection for a disability 
manifested by cold intolerance, to include as due to an 
undiagnosed illness under the provisions of 38 C.F.R. § 
3.317.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to May 1983 and 
from October 1990 to December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.  

In April 2008, the Board remanded the appeal in order that 
the RO could schedule the veteran for a hearing.  The veteran 
was scheduled for a videoconference hearing, and in October 
2008, the veteran testified before the undersigned Veterans 
Law Judge.  A copy of the transcript of this hearing has been 
associated with the claims file.

In previous adjudicative documents, including the April 2008 
Board remand, the first two claims listed above were styled 
as entitlement to service connection for autoimmune thyroid 
disease and entitlement to service connection for a 
pancreatic disorder.  After review of the record and the law 
and regulations governing this appeal, the Board first finds 
the issues should also include thyroid and pancreatic 
symptoms due to an undiagnosed illness under the provisions 
of 38 C.F.R. § 3.317.  The issues on the title page have been 
re-characterized accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Factual Background.  The veteran contends that he has 
disabilities attributable to service in Southwest Asia during 
the Persian Gulf War.  In the May 2004 claim, the veteran 
listed his disabilities as diarrhea, a pancreatic condition, 
unexplained weight loss, dehydration, and he indicated that 
he was always cold.

Review of the service medical records indicate that the 
veteran was treated for diarrhea in November 1977.  He was 
prescribed Kaopectate.  A June 1981 treatment record 
documents that the veteran again treated with Kaopectate, 
stating that he had diarrhea every time he ate in the mess 
hall.  Subsequent service reports of medical history and 
examination include references to diarrhea. 

Post-service medical records include an April 2004 VA record 
documenting treatment for streatorrhea.  Relevant diagnosis 
was "[f]atty diarrhea secondary to chronic pancreatitis that 
has improved on enzyme supplementation."  

A May 2004 VA treatment record includes diagnoses of chronic 
pancreatitis and "Gulf War Syndrome."
The veteran underwent a VA "Gulf War Guidelines" 
examination in November 2004.  The examiner reported that the 
veteran indicated that he usually had two episodes of 
diarrhea daily.  He also gave a history of dehydration during 
service, drinking five to six liters of water daily.  The 
veteran denied any weight loss, problems with his pancreas, 
or cold intolerance during active service.  He reported that 
after service he continued to have diarrhea on a daily basis, 
with two to three episodes a day.  The examiner noted that 
the veteran was diagnosed as having pancreatitis in 2002.  
His weight was 125 pounds, down from a weight of 138 pounds 
in 1990.  The veteran reported he continued to need to drink 
five to six liters of water a day.  He also noted that he was 
always cold.

Diagnoses were symptomatic pancreatic insufficiency, alcohol 
use disorder, and autoimmune thyroid disease.  The examiner 
wrote that autoimmune disorder disease could also cause such 
symptoms as feeling cold, diarrhea, dehydration, and weight 
loss.  The examiner noted that the veteran elevated "TPO 
level [was] indicative of Hashimoto's, thyroiditis, 
idiopathic mycedema, or Grave's Disease."  Further 
evaluation was indicated.  The examiner did not provide any 
other opinions regarding the etiology of the veteran's 
disabilities.

Law and Regulations.  Service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty, or from aggravation 
of a preexisting injury suffered or disease contracted in 
line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

VA regulations provide that service connection is warranted 
for qualifying chronic disabilities for Persian Gulf 
veterans, even without evidence of a link to service.

Specifically, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead results from an 
undiagnosed illness, or chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome, that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf 
veteran" is one who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(d)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  See 38 C.F.R. § 3.317(a)(4).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  See 38 C.F.R. § 
3.317(a)(2)(ii).  With claims based on undiagnosed illness, 
the veteran is not required to provide competent evidence 
linking a current disability to an event during service.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

The regulations provide that signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited:  (1) Fatigue; (2) Signs or symptoms involving skin; 
(3) Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorder.  See 
38 C.F.R. § 3.317(b).

Compensation will not be paid under 38 C.F.R. § 3.317:  (1) 
If there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) If there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) If there is affirmative evidence 
that the illness is the result of the veteran's own will 
misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. 
§ 3.317(c).

Analysis/Reasons for Remand.  The Board notes at the outset 
that in a March 2007 treatment record, a clinician documented 
that extensive workup regarding the veteran's diarrhea had 
been negative and that the veteran had had the problem for 
the past five years.  The clinician documented that the 
diarrhea worsened postprandial (after a meal) and that he had 
gained 25 pounds since June 2005.  The clinician concluded 
that he was "beginning to believe that [the veteran's] 
symptoms are functional diarrhea, most likely irritable bowel 
syndrome."  The veteran did not waive initial consideration 
of this evidence by the agency of original jurisdiction 
(AOJ), the RO in this case.  See 38 C.F.R. § 20.1304(c).  
Upon remand, the evidence must be considered by the AMC/RO.

The Board also finds that there is a duty to provide an 
examination that includes medical opinions regarding the 
disabilities at issue.  The record currently contains 
evidence that the veteran has had recurrent diarrhea since 
service.  The March 2007 VA treatment record outlined above 
indicates that he could have irritable bowel syndrome, which 
is a presumptive disability under 38 C.F.R. § 3.317.  

Regarding the other claimed disabilities, the claims file 
currently contains a report of a November 2004 VA examination 
that addressed these claimed disabilities, but it is not 
clear from review of this examination if all the claimed 
symptoms are attributable to a firm diagnosis.  Further, the 
examiner, in his report, did not provide any insight to why 
the veteran had previously been diagnosed as having "gulf 
war syndrome." 

Under the circumstances of this appeal, therefore, the Board 
finds that a remand is necessary in order to obtain a 
thorough VA examination that addresses whether each claimed 
disability or symptom is directly attributable to service or 
is due to a qualified chronic disability under 38 C.F.R. 
§ 3.317 (an undiagnosed illness and, in this case, irritable 
bowel syndrome).  See also 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the veteran for the disabilities on 
appeal should be obtained and made part of the claims file.  
38 C.F.R. § 3.159(c)(1)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for the disabilities on appeal 
should be obtained and made part of the 
claims file.

2.  The veteran should be scheduled for a 
VA examination to determine whether he 
has the claimed disabilities and if so, 
whether they began during or are causally 
linked to any incident of service, to 
include his active duty in Southwest 
Asia.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2008).

The claims file should be sent to the 
examiner.  Following the review of the 
relevant evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should answer the following:  

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran 
has a thyroid disease, to 
include an autoimmune thyroid 
disorder, that began during 
service or is causally linked to 
any incident of active duty?

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran 
has a thyroid disorder or 
thyroid symptoms and/or signs 
due to an undiagnosed illness?

c)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran 
has a pancreatic disease that 
began during service or is 
causally linked to any incident 
of active duty?

d)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran 
has a pancreatic disorder or 
pancreatic symptoms and/or signs 
due to an undiagnosed illness? 

e)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran 
has a disability manifested by 
diarrhea that began during 
service or is causally linked to 
any incident of active duty?

f)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
diarrhea is due to an 
undiagnosed illness or irritable 
bowel syndrome?

g)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran 
has a disability manifested by 
weight gain or loss that began 
during service or is causally 
linked to any incident of active 
duty? 

h)  Is it at least as likely as 
not (50 percent or greater 
probability) that any weight 
gain or loss that may be present 
is due to an undiagnosed 
illness?

i)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran 
has a disability manifested by 
dehydration that began during 
service or is causally linked to 
any incident of active duty?

j)  Is it at least as likely as 
not (50 percent or greater 
probability) that dehydration, 
if present, is due an 
undiagnosed illness?

k)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran 
has a disability manifested by a 
sensation of coldness or cold 
intolerance that began during 
service or is causally linked to 
any incident of active duty?

l)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
sensation of coldness or cold 
intolerance, if present, is due 
to an undiagnosed illness?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  All 
possible description of the duration and 
etiology of symptoms or clinical 
diagnoses provided is requested.  If the 
clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  Thereafter, the veteran's claims on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  

If any benefit sought on appeal is not 
granted, the veteran must be provided 
with a supplemental statement of the 
case, which addresses all of the evidence 
received since the statement of the case 
was issued.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of these matters by the actions herein requested.



The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).

